DETAILED ACTION
This Office Action is in response to the filing of an amendment on 4/08/2021, and a subsequent interview on 7/8/2021. As per the interview, claims 3, 4, and 31 have been amended, claims 32-33 have been cancelled, and no claims have been added. Thus, claims 1, 3-11, 13-14, and 19-31 are pending in the application and in condition for allowance. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with attorney of record Dan Polonenko on 7/8/2021.
In the claims:
Claim 3 line 2 has been amended so that the term “distance D” now reads --distance (D)--
Claim 4 line 2 has been amended so that the term “distance D” now reads --distance (D)--
Claim 31 line 3 has been amended from “a supporting structure having a first frame directly extending upwardly from said base and” to read --a supporting structure having a first frame having a front portion directly extending upwardly from about a front side of the base and a rear portion directly extending upwardly from about a rear side of the base and--
Claim 31 line 12 has been amended so that the term “distance D” now reads --distance (D)--
Claims 32 and 33 have been cancelled
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record either alone or in combination fails to disclose all of the claimed limitations of the independent claims 1 and 31. Specifically, the prior art of record is missing that the first frame has a front portion extending from a front of the base and a rear portion extending from a rear of the base.
The closest prior art of record is Bjornsti (US Pat. 6,068,605) and Michaelson (US Pat. 2,223,263).
Bjornsti discloses a limb rehabilitation device with a base having a front and rear, a first frame and a second frame that each have a therapeutic component, each of the first and second frames having a front and rear portion, and a pivoting connection point that connects the first and second frames. Bjornsti lends itself to being modified to include an elastic member coupling the front of the first and second frames together. Bjornsti does not have that the first frame has a front portion extending directly over the front of the base, and the rear portion extending directly over the rear of the base, nor that a horizontal axis defined by the base is closer to the pivot point that the axis of the first therapeutic component. 
Michaelson discloses a limb rehabilitation device with a base having a front and rear, a first frame and a second frame that each have a therapeutic component, each of the first and second frames having a front and rear portion, a pivoting connection point that connects the 
Thus, the prior art of record does not have all of the claimed structural and functional limitations of the amended independent claims 1 and 31, and the prior art of record does not lend itself to obvious modifications to overcome the deficiencies. Thus, the claims are deemed allowable over the prior art of record. 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D ZIEGLER whose telephone number is (571)272-3349.  The examiner can normally be reached on Mon-Thurs 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW D ZIEGLER/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785